PER CURIAM.
The order heretofore made, denying the motion to dismiss three certain appeals of Mary S. Doughty and others, is hereby vacated; for, upon further examination of the papers and records, it appears that notice of the first appeal—that from the decree of distribution—was not served upon all of the parties in interest, for that it was not served upon P. E. Whitney, Esq., representing William Bacon and others, and that, therefore, it should be dismissed. Also, as to the appeals attempted to be taken from “the order, judgment, and decree settling the final account of executors,” no" opposition being made to the motion to dismiss, and it being conceded upon argument by appellants’ attorney that the said last-mentioned appeals are imperfect, and have been abandoned, it is hereby ordered that each and all of said appeals be, and the same are hereby, dismissed.